DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “lower 06 db” in line 6.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications means in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the means for scene analysis" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 and 20-22 are rejected based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-12, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (US 20150186569) in view of Segar et al (US 20140317710).
With respect to claim 1, Sekine teaches intrusion detection system (para 38, “An object detection device according to an exemplary embodiment (person detection device 20)”) comprising: a radar transceiver configured and adapted to transmit and receive radar signals indicative of moving targets present in a surveillance space (para 43, “detects whether or not there is a person 10, an animal or another aperiodically moving object present at a reflecting object, namely detects the presence or absence of an aperiodically moving object, using a Doppler signal that is a signal with the frequency of the difference between electromagnetic waves emitted by a Doppler radar and electromagnetic waves reflected by the reflecting object present in the detection area”); a processor operatively connected to the radar transceiver to convert radar signals into spectrograms and to determine whether any given spectrogram is indicative of presence of a human or of another moving target in the surveillance space (para 47, “determination of the presence or absence of the person 10 is made by deriving a power spectrum from the Doppler signal and making threshold determination on the peak value of the specific frequency region”); and an alarm operatively connected to the processor, wherein the processor and alarm are configured to provide an alert in the event the processor determines any given spectrogram is indicative of a human , and a diagnostic system operatively connected to the means for scene analysis to store spectrograms (para 119, “a multivariate model is used, the presence or absence of the person 10 can be determined based on various data, in contrast to the Comparative Example in which determination of the presence or absence of the person 10 is made based on only the power spectrum”).
With respect to claim 1, Sekine does not teach forego providing an alert in the event the processor determines any given spectrogram is indicative only of another moving target and store human movement and corresponding end user input for human/other moving target determinations to a database and to update determination processes of the means for scene analysis based on the database wherein the end user input is used to update and improve determination processes of the means for scene analysis. Segar teaches forego providing an alert in the event the processor determines any given spectrogram is indicative only of another moving target (para 137, “de-sensitizing certain video pixels, such as by highlighting a portion of the video which is less sensitive to pets and movement, should there be an area where a pet constantly passes. Questions presented to the user during on-boarding may be used in conjunction with the sensor data to recognize pets. It is noted that pets are a common source of false alarms in home security systems. By learning to recognize the presence of pets, false alarms may be reduced”); and store human movement and corresponding end user input for human/other moving target determinations to a database (para 139, “By notifying the elderly user and/or the person's backup contacts of the noted change in activity, the user or backup contacts may inform the system that there is or is not a problem”), and to update determination processes of the means for scene analysis based on the database (para 139, “By notifying the elderly user and/or the person's backup contacts of the noted change in activity, the user or backup contacts may inform the system that there is or is not a problem in the”), wherein the end user input is used to update and improve determination processes of the means for scene analysis (para 139, “By notifying the elderly user and/or the person's backup contacts of the noted change in activity, the user or backup contacts may inform the system that there is or is not a problem”). It would have been obvious to modify Sekine to include forego providing an alert in the event the processor determines any given spectrogram is indicative only of another moving target because it would reduce the incident of false alarms. It would have been obvious to modify Sekine to include store human movement and corresponding end user input for human/other moving target determinations to a database because it would reduce the number of alert a user received where an event was not relevant. It would have been obvious to modify Sekine to include to update determination processes of the means for scene analysis based on the database wherein the end user input is used to update and improve determination processes of the means for scene analysis because it would reduce the number of alert a user received where an event was not relevant.
With respect to claim 5, Segar et al (US 20140317710) Segar teaches the set of predetermined factors are extracted from a database of signals representative of movements of humans, pets, and other targets and are obtained by learning performed by at least one of optimizations and heuristics (para 244, “Motion signatures in the dictionary may also be compared to signatures developed during the learning process and named by user input or comparison against all motions recognized in all devices. Motion signatures for pets will be different than that of children and adults”); and wherein the processor is configured to determine whether the predefined factors are indicative of a human and to trigger the alarm based on at least one of: rules (para 219, “The primary user 22 may also be asked whether the user wants to be informed of the presence/movement of that person, child or pet” and para 244, “Motion signatures in the dictionary may also be compared to signatures developed during the learning process and named by user input or comparison against all motions recognized in all devices. Motion signatures for pets will be different than that of children and adults”) and recursive techniques; and wherein the processor is configured to determine whether the predefined factors are indicative of a human and to trigger the alarm based on at least one of: rules (para 219, “The primary user 22 may also be asked whether the user wants to be informed of the presence/movement of that person, child or pet”). It would have been obvious to modify Sekine to include the set of predetermined factors are extracted from a database of signals representative of movements of humans, pets, and other targets and are obtained by learning performed by at least one of optimizations and heuristics; and wherein the processor is configured to determine whether the predefined factors are indicative of a human and to trigger the alarm based on at least one of: rules because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Segar to yield a predictable human detection system.
With respect to claim 9, Sekine teaches the processor is configured and adapted to determine whether any given spectrogram is indicative of a human, based on a predetermined algorithm that calculates an indicator for presence of a human or another moving target (para 48, “The person detection device of the Comparative Example finds discrimination between the person 10 and a periodically moving object, and determination the presence or absence of the person 10”).
With respect to claim 10, Sekine teaches the processor and alarm are configured to provide an alert if the indicator has a value that exceeds a predetermined threshold value (para 12, “a degree of incompatibility of the statistical model estimated by the statistical model estimation section exceeds a specific threshold value”). 
With respect to claim 11, Sekine teaches the processor is configured and adapted to convert radar signals into spectrograms using a set of modules including at least one of: windowing, overlapping, short-time Fourier transform (para 45, “In a person detection device of a Comparative Example, first a power spectrum is obtained by short-time Fourier transformation of a Doppler signal“).
With respect to claim 12, Sekine teaches the processor includes a support vector machine, wherein the support vector machine includes: local kernel components and global kernel components that extend over a whole domain of vents (para 123, “the presence or absence of the person 10 based on threshold determination on AIC in a single given period of time; however, the exemplary embodiment is not limited to this example. For example, configuration may be made such that the presence or absence of the person 10 is determined based on threshold determination on other statistical quantity, such as an average value or variance value of the AIC in plural periods of time“). 
With respect to claim 12, Sager teaches parameters of a kernel are optimized for human selectivity and low false alarms using a database of representative signals of humans, pets, and other moving targets (para 123, “the sensor data to recognize pets. It is noted that pets are a common source of false alarms in home security systems. By learning to recognize the presence of pets, false alarms may be reduced”). It would have been obvious to modify Sekine to include parameters of a kernel are optimized for human selectivity and low false alarms using a database of representative signals of humans, pets, and other moving targets because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Segar to yield a predictable human detection system.
With respect to claim 20, Sager teaches communication means operatively connected to the processor to send spectrograms to an up-stream server to enable detailed selectivity processing further up-stream and to alleviate complexity and current consumption constraints down-stream (fig 1, item 16). It would have been obvious to modify Sekine to include communication means operatively connected to the processor to send spectrograms to an up-stream server to enable detailed selectivity processing further up-stream and to alleviate complexity and current consumption constraints down-stream because it is applying a known calculation location of Segar to the objected detection device of Sekine to yield a predictable objected detection device.
With respect to claim 21, Sager teaches the processor includes a noise elimination system including at least one of: energy measures, background filtering approaches, and measures of randomness (para 186, “sudden or unaccounted for motion or noise, etc. The event may be presented to the primary user 24 and the user can input information clearing the event or defining the event. In this way, the system 14 learns which events the primary user wants to be informed of, and which events the user does not want to be informed”). It would have been obvious to modify Sekine to include the processor includes a noise elimination system including at least one of: energy measures, background filtering approaches, and measures of randomness because it would reduce noise in a signal data.
With respect to claim 22, Sager teaches the processor includes a trigger detection system including at least one of: energy measures and heuristics (para 186, “sudden or unaccounted for motion or noise, etc. The event may be presented to the primary user 24 and the user can input information clearing the event or defining the event”). It would have been obvious to modify Sekine to include the processor includes a trigger detection system including at least one of: energy measures and heuristics because it is one of multiple method to trigger an alarm in the objected detection device.
With respect to claim 23, Sekine teaches an intrusion alarm system for detecting the presence of a moving target in the presence of interfering phenomena (para 38, “An object detection device according to an exemplary embodiment (person detection device 20)”), comprising: a Doppler transceiver for transmitting signals into a surveillance zone (para 9, “determining the presence or absence of an aperiodically moving object even in cases in which disturbance is present in the detection area of a Doppler signal”); means for reception of Doppler signals returned from said surveillance zone (fig 1); means for providing a spectrogram (para 45, “a person detection device of a Comparative Example, first a power spectrum is obtained by short-time Fourier transformation of a Doppler signal”); and means for scene analysis of the spectrogram in order to determine respective origins of Doppler targets (para 9, “determining the presence or absence of an aperiodically moving object even in cases in which disturbance is present in the detection area of a Doppler signal”); a diagnostic system operatively connected to the means for scene analysis to store spectrograms and corresponding end user input for human/other moving target determinations to a database(para 9, “determining the presence or absence of an aperiodically moving object even in cases in which disturbance is present in the detection area of a Doppler signal”);
With respect to claim 23, Sekine does not teach determine respective origins of targets for providing reliable intrusion security and forgoing privacy issues and a diagnostic system operatively connected to the means for scene analysis to store motion detections and corresponding end user input for human/other moving target determinations to a database and to update determination processes of the means for scene analysis based on the database, wherein the end user input is used to update and improve determination processes of the means for scene analysis Segar teaches determine respective origins of targets for providing reliable intrusion security and forgoing privacy issues (para 14, “An event of interest may also be a neutral or positive incident, such as watching one's child. In accordance with embodiments of the invention, an event of interest may also be an event that is out of the ordinary, such as an unknown person entering the home or a known person entering the home at an unexpected time”); and a diagnostic system operatively connected to the means for scene analysis to store motion detections and corresponding end user input for human/other moving target determinations to a database and to update determination processes of the means for scene analysis based on the database, wherein the end user input is used to update and improve determination processes of the means for scene analysis (para 186, “sudden or unaccounted for motion or noise, etc. The event may be presented to the primary user 24 and the user can input information clearing the event or defining the event”). It would have been obvious to modify Sekine to include determine respective origins of targets for providing reliable intrusion security and forgoing privacy issues because it would reduce the incident of false alarms. It would have been obvious to modify Sekine to include store human movement and corresponding end user input for human/other moving target determinations to a database because it would reduce the number of alert a user received where an event was not relevant. It would have been obvious to modify Sekine to include to update determination processes of the means for scene analysis based on the database wherein the end user input is used to update and improve determination processes of the means for scene analysis because it would reduce the number of alert a user received where an event was not relevant.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Groot (EP2589979).
With respect to claim 2, Groot teaches the processor is configured and adapted to determine whether any given spectrogram is indicative of a human based on a set of predetermined factors (para 24, “These signatures can even be used for example to identify persons or specific behaviors, based on the personalized features of their signatures, for example compared to signatures stored in dedicated databases”). It would have been obvious to modify Sekine in view of Segar to include the processor is configured and adapted to determine whether any given spectrogram is indicative of a human based on a set of predetermined factors because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Groot to yield a predictable human detection system.
With respect to claim 3, Groot teaches the set of predetermined factors are obtained from an experimental data set by: extracting coefficients from spectrograms of the experimental data set using at least one of a transform (para 28 and 29-30 “The classification of targets based on the information obtained from the time-varying Doppler spectra is a state estimation problem. In state estimation problems, the state of a dynamic system is estimated recursively using a sequence of noisy measurements made on that system. In the Bayesian approach to state estimation one attempts to construct the posterior Probability Density Function“ para 41); and computing the set of predetermined factors from the extracted coefficients by period estimation (para 30, “In the Bayesian approach to state estimation one attempts to construct the posterior Probability Density Function”). It would have been obvious to modify Sekine in view of Segar to include the set of predetermined factors are obtained from an experimental data set by: extracting coefficients from spectrograms of the experimental data set using at least one of a filter, a transform, a weighted average, and a Goertzel transform and computing the set of predetermined factors from the extracted coefficients by period estimation because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Groot to yield a predictable human detection system.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Zadeh et al (US 20140201126).
With respect to claim 4, Zadeh teaches the processor is configured to determine whether the set of predefined factors are human are selected based on a latent semantic method (para 1767, “detection system is used to train document classification based on learned (e.g., unsupervised) features corresponding to documents based on terms contained in the document (such as statistics of several hundred or several thousand common words). In one embodiment, latent semantic analysis (LSA) is used to provide the correlation between the terms or documents based on document-term matrix, and decomposition using orthogonal matrices and a low dimensional diagonal matrix (to a low dimensional space), e.g., by using single value decomposition technique (SVD)”). It would have been obvious to modify Sekine in view of Segar to include the processor is configured to determine whether the set of predefined factors are human are selected based on a latent semantic method because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Zedah to yield a predictable human detection system.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Mountcastle et al (US 9261593).
With respect to claim 6, Mountcastle teaches the set of predetermined factors includes first order time features including at least one of: torso velocity tracking (col 5, lines 24-37, “As illustrated, limbs 73 of a human target exhibit sinusoidal oscillations as they engage in walking or running, while the torso demonstrates a steady velocity in a given direction. This distinct, highly characteristic pattern 75 may be utilized as the basis of a model representing one or more classes of human motions”). It would have been obvious to modify Sekine in view of Segar to include the set of predetermined factors includes first order time features including at least one of: torso velocity tracking because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Mountcastle to yield a predictable human detection system.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of McCarthy (WO 2012119253).
With respect to claim 7, McCarthy teaches the set of predetermined factors includes second order time features including at least one of: average torso/body power (“The probability and confidence of the fit is based on one or more of: frequency range of the power gap in comparison to average torso velocity and maximum limb velocity; total power, averaged over the time of the detection but at least one stride; and the measured power ratio”). It would have been obvious to modify Sekine in view of Segar to include the set of predetermined factors includes second order time features including at least one of: average torso/body power because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of McCarthy to yield a predictable human detection system.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Zavoli et al (US 20090228204).
With respect to claim 8, Zavoli teaches the set of predetermined factors are selected through correlations and mutual information to optimize system selectivity and robustness to noise to minimize computational cost (para 70, “In these situations, optimization and minimization techniques such as the Hausdorff technique are of particular use. In such situations, the detailed correlation function and/or the Hausdorff distance computation will have sufficient sensitivity to match all features of the objects (as received by the sensor)”). It would have been obvious to modify Sekine in view of Segar to include the set of predetermined factors are selected through correlations and mutual information to optimize system selectivity and robustness to noise to minimize computational cost because it is merely a combination of prior art elements the yield a predictable intruder detector.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Chaure et al (FR 2955950).
With respect to claim 13, Chaure teaches the local kernel components include Gaussians to separate islands of different classes of events (“Clustering techniques seek to classify data that is already grouped into classes described by real Gaussian non-centered and unreduced variables N (m, Q)”). It would have been obvious to modify Sekine in view of Segar to include the local kernel components include Gaussians to separate islands of different classes of events because it is merely a substitution of a well-known method to optimize the detection of Sekine by using the classes of Dizaju to yield a predictable object detection device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Dizaji et al (US 20070024494).
With respect to claim 14, Dizaju teaches the global kernel components include linear functions, multivariate polynomials, or step type functions such that the global components provide a generalization over the whole domain of events (para 119, “t. Common kernel functions that may be used include the polynomial, radial basis function, and sigmoid kernels which are summarized in equation set”). It would have been obvious to modify Sekine in view of Segar to include the global kernel components include linear functions, multivariate polynomials, or step type functions such that the global components provide a generalization over the whole domain of events because it is merely a substitution of a well-known method to optimize the detection of Sekine by using the optimization of Dizaju to yield a predictable object detection device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Insanic et al (US 8525724).
With respect to claim 15, Insanic teaches the optimization of the parameters is performed by at least one of an accelerated random search and a global optimization procedure (col 8, lines 32-45, “ scan parameters such as the number of pulses in each scan interval, the density of collection (hybrid, dual, random, etc.) spatial coverage (radials and gates) and their combination across participating nodes can be optimized for a given event being scanned”). It would have been obvious to modify Sekine in view of Segar to include the optimization of the parameters is performed by at least one of an accelerated random search and a global optimization procedure because it is merely a substitution of a well-known method to optimize the detection of Sekine by using the optimization of Insanic to yield a predictable object detection device.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Owechko et al (US 20050196047).
With respect to claim 16, Segar teaches the determination of the processor is optimized by data processing parameters and wherein optimization includes pattern searches (para 136, “Those patterns include general size and weight of the user”). It would have been obvious to modify Sekine in view of Segar to include the determination of the processor is optimized by data processing parameters wherein optimization includes pattern searches because it is merely a substitution of a well-known method to optimize the detection of Sekine by using the optimization of Segar to yield a predictable object detection device.
With respect to claim 16, Owechko teaches optimization is decomposed into sub-problems that are optimized sequentially (para 124, “The particle swarm optimization algorithm was extended using sequential niching methods to search for multiple minima”). It would have been obvious to modify Sekine in view of Segar to include optimization is decomposed into sub-problems that are optimized sequentially because it is merely a substitution of a well known method to optimize the detection of Sekine by using the optimization of Owenchko to yield a predictable object detection device.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Fullerton et al (US 20060238411).
With respect to claim 17, Fullerton teaches a selectivity mode adjustor for matching sensitivity for a given application and a given level of risk (para 127, “combine the scan information and the result is tested for likelihood of an object signal using the detector 1416. When a likely object signal is detected, a refined family of trajectories is generated covering a narrow range around the trajectory indicating the likely object detection, and the refined family of trajectories is used to combine scans and further test for a likely object detection. This process may be repeated until a trajectory match is found with the desired accuracy or until a false detection is determine”). It would have been obvious to modify Sekine in view of Segar to include a selectivity mode adjustor for matching sensitivity for a given application and a given level of risk because it is merely a substitution of the method to determine human activity of Sekine with the method to determine human activity of Fullerton to yield a predictable human detection system.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Segar as applied to claim 1 above, and further in view of Nagasaku et al JP 2005295469).
With respect to claim 18, Nagasaku teaches a range control operatively connected to the radar transceiver to adjust the surveillance space coverage volume (“the surveillance camera is zoomed in on the moving object and the object is imaged, the image processing range can be narrowed down to a narrow area, and the recognition rate by image processing is improved”). It would have been obvious to modify Sekine in view of Segar to include a range control operatively connected to the radar transceiver to adjust the surveillance space coverage volume because it is merely a known zooming function of Nagasaku detection device to the objected detection device of Sekine to yield a predictable detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648